Citation Nr: 0815413	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1967 
to April 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In February 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral knee 
disorder.  He indicated at his February 2008 hearing before 
the undersigned that records from the Social Security 
Administration (SSA) were not on file with VA and it was 
argued that these would help to show chronicity of treatment.  
In April 2008, the veteran's representative submitted to the 
Board a copy of the March 2005 SSA decision that granted 
benefits to the veteran.  Under 38 C.F.R. § 3.159(c)(2), VA 
must assist the veteran in obtaining relevant medical 
evidence in the custody of a Federal department or agency, 
including SSA, and VA has a duty to obtain SSA decisions as 
well as the medical records underlying those decisions.   
See, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
case, the SSA decision discusses the veteran's joint disease 
in one knee.  No medical records associated with the decision 
have been associated with the file.  The medical evidence in 
the SSA's file may be relevant to the veteran's claim.  As 
such, a remand is required.  38 C.F.R. § 3.159(c)(2) (2007).  

The veteran was examined by VA in August 2007 and was 
diagnosed with bilateral knee arthritis and likely 
degenerative meniscal tear of the left knee.  At the February 
2008 hearing, the veteran's representative stated that the 
August 2007 VA examiner left open the possibility of 
cartilage and ligament damage from the veteran's injury in 
service and seemed to rule out any problem with stress 
fracture causing any current problem.  The Board notes that 
at the time of the VA examination, the examiner noted that he 
had reviewed the claims file; however, it is unclear as to 
whether the veteran's service medical records were reviewed.  
It was noted by way of history offered by the veteran that he 
had twisted his left knee in 1967 during basic training when 
he stepped on a rock during a run.  He said that he was told 
that he had ligament and cartilage injury to his left knee 
and was given Darvon.  The examiner also stated that the 
veteran told him that he was diagnosed with stress fractures 
as well.  Thus, the in-service history seems to have been 
provided by the veteran, and when the examiner offered his 
opinion regarding the etiology of the veteran's diagnosed 
knee disorders, it appears that the examiner did not review 
the veteran's service medical records.  He indicated that 
whether the veteran had a meniscal tear of the left knee in 
service or if a stress fracture was all he was treated for 
would determine if his current left knee disorder is related 
to service.  The examiner went on to state that the Army 
medical record would likely have to be reviewed to determine 
as to the treating physician's opinion at that time.  To 
ensure that the veteran's records have been reviewed, an 
addendum to the examination report should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request 
complete records upon which its March 
2005 determination was based.  This 
includes all medical records pertaining 
to the award of Social Security 
disability benefits.  

2.  Submit the veteran's claims file, 
including his service medical records and 
a copy of this REMAND, to the examiner 
who previously evaluated the veteran and 
request that he offer and addendum to the 
August 2007 examination report, after 
reviewing the service medical records.  

The examiner should offer an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed left or right knee 
disability is related to the veteran's 
military service.  This opinion must be 
based on the current evidence and the 
documented evidence in the service 
medical records.  If that examiner is not 
available, have the file reviewed by a 
different VA examiner to offer an opinion 
as to the etiology of the veteran's 
bilateral knee disorders.  

3.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


